 In the Matter of GLENN L. MARTIN COMPANY,EMPLOYERandINTER-NATIONAL ASSOCIATIONOFMACHINISTS,PETITIONERCase No. 5-R-2910SECOND SUPPLEMENTAL DECISIONANDSECOND DIRECTIONApril '21, 1948On August 21, 1947, pursuant to a Decision and Direction of Elec-tion 1 issued by the Board herein, an election by secret ballot wasconducted under the direction and supervision of the Regional Di-rector for the Fifth Region (Baltimore, Maryland).Upon the con-clusion of the election, a Tally of Ballots was furnished the parties.The Tally shows that there were approximately 8542 eligible votersand that 6242 ballots were cast, of which 1916 were for the Petitioner,2729 for International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, CIO, herein called the Inter-venor, 965 for neither, 15 void, and there were 617 challenged ballots.On August 25, 1947, the Employer filed timely objections to theconduct of the election.On January 30, 1948, the Regional Director issued and served uponthe parties his Report on Objections and Challenges, recommendingthat the Employer's objections to the conduct of the election be over-ruled, that the challenges to 508 ballots be overruled, that the chal-lenges to 82 ballots be sustained, and that ruling be reserved onchallenges to 27 ballots.Thereafter, the Petitioner, the Intervenor,and the Employer filed exceptions to the Regional Director's rec-ommendations concerning certain challenges.On March 16, 1948, theBoard, having duly considered the Regional Director's report, theparties' exceptions thereto, and the entire record, overruled the Em-ployer's objections, and directed that the Regional Director open andcount the ballots cast by certain employees, and thereafter prepareand serve upon the parties a Supplemental Tally of Ballots.1 74 N. L.R. B. 546.77 N. L. R. B., No. 26.237 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe revised Tally of Ballots, dated March 22, 1948, shows:Void ballots17Votes cast for international AssociationofMachinists-____- 1980Votes cast for International Union United Automobile, Aircraftand Agricultural Implement Workers of America, CIO____ 3047Votes cast against participating labor organizations--------_ 1033Valid votes counted_______________________________________ 6060Unopened challenged ballots________________________________88Valid votescounted pluschallenged ballots------------------ 6148Inasmuch as it appeared that the results of the election were stillinconclusive,2 the Board, on March 29, 1948, issued a Notice to allparties directing each party to file with the Board a statement of itsposition concerning the eligibility or ineligibility of the 88 votersupon whose challenged ballots the Board has not yet ruled.The statements filed by the parties in response to the Notice, revealthat all parties have withdrawn their exceptions to the RegionalDirector's recommendation to open and count 45 challenged ballots ofvoters whose names appear on "Appendix A," attached hereto andmade a part hereof, and to sustain 5 challenged ballots of voterswhose names appear on "Appendix B," 8 attached hereto and made apart hereof.Since the parties are in substantial agreement withrespect to the eligibility of these 50 voters, the ballots of 45 voterswhose names appear on "Appendix A" are hereby declared valid,and the ballots of the 5 voters whose names appear on "Appendix B"are hereby declared invalid.With respect to the remaining 38 challenged ballots, the RegionalDirector had recommended that they be opened and tallied. In itsstatement, the Employer renews its original exceptions to this recom-mendation, contending that the 36 Project Clerks-A, whose namesappear on "Appendix C," attached hereto and made a part hereof,are supervisory employees and therefore not properly within the unit;that 2 additional employees who were listed as Project Clerks-A' areactually Planners and Schedulers, an out-of-unit classification.TheIntervenor, who originally contended that Project Clerks-A werenon-supervisory employees properly within the unit and eligible tovote, now indicates in its statement that it is in agreement with the3The U. A. W lacked 28 votes to secure a majority.3The Employer had originally excepted to the Regional Director's recommendation tosustain the challenges to the ballots of William Hofstetter and George RhodesTheRegional Director had found that both men were leaders,an out-of-unit classification,during the eligibility period,and were therefore not eligible to vote in the electionTheEmployer has now withdrawn its exception.The Petitioner,however, in its statement;contends for the fist time that these employees should be eligible to vote because,althoughthey were leaders during the eligibility period,they were reclassified to in-unit classificationjust prior to the election, and a substantial period of time has elapsed since they lastserved as leadersWe find no merit in this contention4J.H Schad and Al. J. Sanders. GLENN L. MARTIN COMPANY239facts set forth by the Employer concerning the work of these em-ployees.The Intervenor takes no position on the proper classificationof J. H. Schad and M. J. Sanders as Planners and Schedulers. ThePetitioner has consistently urged the Board's adoption of the findingsand recommendation of the Regional Director that Project Clerks-Aare not supervisors, and that their ballots be opened and counted.The undisputed facts concerning the duties and responsibilitiesof Project Clerks-A reveal that these employees devote one-third oftheir time to instructing, "supervising," assigning, reviewing andchecking the work of Project Clerks-B and Project Clerks-C whoare agreed to be within the unit.The balance of their time is spentin expediting production by determining causes for delay, initiatingchanges in manufacturing processes, coordinating changes in productsin collaboration with the Engineering Department, arranging for theuse of substitute materials, acting in the capacity of liaison between theEngineering Department, the Tool Manufacturing Department andthe Manufacturing Department when production delays occur.Onoccasion these clerks may deal directly with department heads.Project Clerks-A were included in the unit found by the Boardto be appropriate in its Decision and Direction of Election datedJune 11, 1943,' and in its Decision and Direction of Election datedJuly 18, 1947.6These employees were covered by the expression"Production and Planning Employees who work on the plant floor."Since the Board's Decision in June 1943, these employees have beenincluded in the unit covered by all contracts between the Employerand the Intervenor. In the Employer's "Job Rating Specifications"used in evaluating an employee's duties in order properly to allocatehis classification in a labor grade, there is included a factor called"Responsibility for work of others" and a certain number of pointsare applied for such factor. The record reveals that ProjectClerks-A receive the same number of points for such factor as doInstallationMechanics, First-Class, who have never been consideredsupervisors by the Employer. It also appears that the InstallationMechanic actually directs the work of a much larger group of menthan does the Project Clerk-A.The Employer did. not contest theinclusion in the bargaining unit of Project Clerks-A at the hearingin the instant case or at the hearing in 1943, and did not challenge theballots of such employees in the 1943 election.On the basis of the entire record, we do not believe the ProjectClerks-A are supervisors within the meaning of the amended Act,6Matter of Glenn L. MartinCompany,50N. L. R. B. 412.6Matter ofGlenn LMartin Company,74 N. L. R B 546. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDand accordingly, we find that they are properly included within theappropriate unit.Their ballots are hereby declared valid.Inasmuch as the parties do not dispute the Employer's statementthat J. H. Schad and M. J. Sanders are Planners and Schedulers, anout-of-unit classification, we find that they are not properly withinthe unit.Their ballots are hereby declared invalid.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) (1) of the National Labor RelationsAct, as amended, and pursuant to Section 203.61 of National LaborRelations Board Rules and Regulations-Series 5, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Glenn L. MartinCompany, Middle River, Maryland, the Regional Director for theFifth Region shall, pursuant to the Rules and Regulations of theBoard set forth above, within ten (10) days from the date of thisDirection, open and count the ballots cast by the employees listed on"Appendix A" and "Appendix C," and thereafter prepare and serveupon the parties to this proceeding a Second Supplemental Tally ofBallots.CHAIRMAN HERZOG took no part in the consideration of the aboveSecond Supplemental Decision and Second Direction.APPENDIX AArvey, R. H.Asher, Wm. W.Barthel, Evelyn N.Bassin, Gladys A.Biggs, M.Bitzer, Mildred RebeccaBoehlke, C.Dillon, Ada WalkerDrumond, Gladys FrankGains, J. R.Geidt,WilliamGraham, Samuel AllenHardy, LawstonHellams, AliceHiggins, RoyJackson, LeuoliaJones, Mary E.Judkins, H. P.Kane, EllaKeene, C. L.Knorr, P.Lastowski, P. A.Lawrence, G. W.Layesman, F. S.Lowell, P. A.Millholland, W. E.Mitchell, J. R.Moore, J.Norwood, W. F.Peierson, M. W.Reese,Richard M.Reus, J. F. GLENN L. MARTIN COMPANYSchaeffer, H.W.Schultz, C.Sigwart, Bernard J.Smith, Charles W.Smith, Harry B.Stran, Herbert A.Suljak, GeorgeHofstetter,WilliamRhodes, GeorgeSommer, JohnBecker, CarlBlair, E. J.Blondell, L. P.Butcher, L. W.Collingsworth, R.Davis, E. J.Dill, E. H.Dunnelly, L.Erauth, M. L.Gately, B.Gorsuch, L. C.H°auth, Jr., G. M.Heinefield, W. B.Hughes, J. W.Hunton, W. L.Jednoralski, J.Johnston, RobertKelly, P. F.Tyson, R. W.Umerlick, Joseph P.Wagner, J. L.Ward, Bettye B.Westgate, Joseph L.Whitener, Margaret D.APPENDIX BCarper,FrancesWindsor, CulverBuchannanAPPENDIX CKuehn, H. B.League, W. C.Matczuk, J. J.Matthaei, L.Morawski, J.Morris, H. M.Porter, C.Spangler, M. L.Starkey, A.Starkey, H.Stroot, CharlesStrott, H. B.Vitek, C. H.Wagner, W. A.Warfield, P.Webb, W. D.Weiss, R. J.Wood, R. H.241